UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7012



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DERRICK VINCENT REDD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00006-JCC)


Submitted: July 20, 2006                       Decided: July 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se. Robert Andrew Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Derrick Vincent Redd appeals a district court order

denying his motion to dismiss two counts in his indictment.      We

have reviewed the record and the district court order and affirm

for the reasons stated by the district court.   See United States v.

Redd, No. 1:97-cr-00006-JCC (E.D. Va. filed May 17, 2006; entered

May 18, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -